                  Case 7:20-cv-00640-KMK Document 152
                                                  146 Filed 11/10/20
                                                            10/30/20 Page 1 of 1




                                                STATE OF NEW YORK
                                         OFFICE OF THE ATTORNEY GENERAL
   LETITIA JAMES                                                                                         DIVISION OF STATE COUNSEL
 ATTORNEY GENERAL                                                                                                 LITIGATION BUREAU

                                                  Writer’s Direct Dial: (212) 416-8606


                                                                                    October 30, 2020
       VIA ECF
       Honorable Kenneth M. Karas
       United States District Court
       Southern District of New York
       300 Quarropas Street
       White Plains, NY 10601

                Re: Bonie v. Annucci. 20 Civ. 640 (KMK)

       Dear Judge Karas:

               This office represents defendants Annucci, Thomas, Royce, Cobb, Brogan, Ruiz,
       and Mazzalla (“Represented Defendants”) in the above-referenced action. I write to
       respectfully request an adjournment of pre-motion conference that is currently scheduled
       for November 12, 2020 at 10:30AM (See Dkt. 144) to another date and time that is
       convenient for the Court.

               The grounds for this request are that I have a previously scheduled conference on
       another case, Smolen v. Nevins, 17 CV 07494 (PMH)(JCM), on the same date and time.
       This is the first request for an adjournment of pre-motion conference. Pro se Plaintiff is
       currently incarcerated, and was not contacted for his consent due to the delay associated
       with corresponding via mail.

                We thank the Court for its attention in this matter.

The pre-motion conference scheduled for
November 12, 2020 is adjourned. Defense                                              Respectfully submitted,
counsel is to notify Plaintiff immediately of                                        /s/ Amanda Yoon
the change in schedule and confirm to the                                            Amanda Yoon
Court that Plaintiff is aware of the change.
                                                                                     Assistant Attorney General
White Plains, NY                                                                     Amanda.Yoon@ag.ny.gov
November 10, 2020
       cc:      Nasean Bonie
                DIN#15-A-1872



             28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8606 ● Fax: (212) 416-6009 (Not For Service of Papers)
                                                           www.ag.ny.gov
